Order, Family Court, New York County, entered on November 22, 1976, continuing the foster care status of the infant children who are the subjects of this proceeding brought pursuant to section 392 of the Social Services Law unanimously reversed, on the law, on the facts and in the exercise of discretion, petition granted, without costs and without disbursements, and respondent, Catholic Guardian Society, is directed to institute a proceeding to legally free the children for adoption, pursuant to section 392 (subd 7, par [c]) of the Social Services Law. The above relief is mandated by this record and the best interests of the children. Petitioner has raised these children for the past seven years and her arthritic condition has obviously not impeded her from providing proper care, attention *526and love for them. The children are 9 and 12 years of age. They were abandoned by their biological mother at or about the time of the birth of her second child and she apparently made no attempt thereafter to re-enter their lives until the commencement of this proceeding. Under the circumstances she should be precluded from any visitation with the children pending the determination of the proceeding to be brought, as above indicated. Concur—Murphy, P. J., Lupiano, Evans, Capozzoli and Markewich, JJ.